FILED
                              NOT FOR PUBLICATION                             MAR 19 2014

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JAMES CATO, Jr.,                                  No. 13-16225

                 Plaintiff - Appellant,           D.C. No. 1:11-cv-01538-BAM

  v.
                                                  MEMORANDUM*
J. YALE,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Eastern District of California
                    Barbara McAuliffe, Magistrate Judge, Presiding**

                              Submitted March 10, 2014***

Before:         PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       James Cato, Jr., a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Cato consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with the loss of his property. We review de novo.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed Cato’s retaliation claim because Cato

failed to allege facts sufficient to show a causal link between his prior lawsuit and

the alleged adverse action. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995)

(prisoner must establish link between exercise of constitutional rights and allegedly

retaliatory action).

       The district court properly dismissed Cato’s claim that defendant violated

his right to receive mail because defendant acted pursuant to the district court’s

order in a prior lawsuit, requiring a determination as to whether exhibits in that

case could be returned to Cato. Cf. Witherow v. Paff, 52 F.3d 264, 265 (inmates

have a right to receive mail and prison regulations concerning incoming mail

should be analyzed under Turner v. Safley, 482 U.S. 78, 93 (1987)).

       The district court properly dismissed Cato’s access-to-courts claim because

Cato failed to allege facts sufficient to show that he suffered an actual injury as a

result of defendant’s conduct. See Silva v. DiVittorio, 658 F.3d 1090, 1102-04 (9th

Cir. 2011) (requiring factual allegations showing actual injury in order to state a


                                           2                                     13-16225
First Amendment access-to-courts claim).

      The district court properly dismissed Cato’s claim that he was denied the

right to appeal the decision concerning his mail before its destruction. See Ramirez

v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (inmates have no right to a particular

grievance procedure); see also Cousins v. Lockyer, 568 F.3d 1063, 1070-71 (9th

Cir. 2009) (violation of prison regulation does not amount to a constitutional

violation).

      The district court properly dismissed Cato’s due process claim because Cato

had an adequate post-deprivation remedy under California law. See Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (no due process claim against a state employee

for an unauthorized intentional deprivation of property where state law provides an

adequate post-deprivation remedy); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (per curiam) (“California [l]aw provides an adequate post-deprivation

remedy for any property deprivations.”). Moreover, to the extent that Cato

attempted to allege a tort claim, he failed to establish compliance with the

California Tort Claims Act. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621,

627 (9th Cir. 1988) (a plaintiff must allege compliance with California tort claim

procedures in order to state a state law tort claim against a public employee).

      AFFIRMED.


                                          3                                       13-16225